11TH COURT OF APPEALS
                                   EASTLAND, TEXAS
                                         JUDGMENT

In the interest of A.G., Jr., a child,        * From the 326th District Court
                                                of Taylor County
                                                Trial Court No. 9251-CX.

No. 11-19-00178-CV                            * October 24, 2019

                                              * Memorandum Opinion by Bailey, C.J.
                                                (Panel consists of: Bailey, C.J.,
                                                Stretcher, J., and Wright, S.C.J., sitting
                                                by assignment)
                                                (Willson, J., not participating)

       This court has inspected the record in this cause and concludes that there
is error in the order below. Therefore, in accordance with this court’s opinion,
we modify the trial court’s order of termination to delete ground (E) with
respect to the father. As modified, we affirm the order of the trial court.